DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application filed 03/02/2016, was filed as a proper National Stage (371) entry of PCT Application No. PCT/US2014/53836 filed 09/03/2014, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 61/872,928, filed 09/03/2013.

Status of the Claims
Claims 1, 3-7, 10, 11, 13 and 18-49 are pending; claim 1 is amended; claims 18-46 are withdrawn; claims 2, 8, 9, 12 and 14-17 are canceled. Claims 1, 3-7, 10, 11, 13, 47-49 are examined below. 

Election/Restrictions
Applicant’s amendments to the independent claim (claim 1) on 10/05/2020 have effectively canceled the elected species of the Additional test/biomarker of “a biomarker for specific gravity of hydration and dehydration residuals”. Accordingly the prior art search has 
The prior art search, however, will not be extended unnecessarily to cover all non-elected species.

Withdrawn Objections/Rejections
The previous rejections of claims under 35 U.S.C. 103 are withdrawn in response to Applicant’s amendment to the claims.
The previous rejections of claims on the grounds of nonstatutory double patenting over 10,161,928 B2 (13/812,220), 14/904,274 and 15/560,989 are each withdrawn in response to Applicant’s amendment to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.’

Scope of Enablement
Claims 1, 3-7, 10, 11, 13, 47-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a panel device system comprising a plurality of assay tests, wherein the plurality of assay tests comprises a test for measuring inflammation, oxidative stress, antioxidant activity and specific gravity of hydration and dehydration residuals, does not reasonably provide enablement for a panel device comprising the plurality as indicated and further a test for measuring degradation products of palmitoleic acid in urine (a singular panel device system comprising a test for each of measuring degradation products of palmitoleic acid in urine, inflammation, oxidative stress and antioxidant activity).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is "undue" include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Regarding the nature of the invention, the claimed invention is directed to a panel device system (a product invention) comprising the plurality of all of the claimed tests/assays (degradation products of palmitoleic acid, creatinine, specific gravity of hydration and dehydration residuals, inflammation, oxidative stress and antioxidant activity) at the device; in 
Prior to the claimed invention, the state of the art recognized dry chemistry/dipstick panel device systems capable of testing for inflammation, oxidative stress, antioxidant activity, and further creatinine and specific gravity of hydration/dehydration residuals. For example, prior art by Applicant (Callewaert et al., WO2012/01853, see Callewaert further addressing Applicant’s elected species of said tests, see e.g., Callewaert previously cited at claim 34, paras, [00029], [00061]). See also Albarella et al., US PG Pub No. 2002/0031840A1 cited previously), urinary test strip assays comprising multiple reagent test pads that provide color change upon detection were known, such strips including measures for pH, creatinine, and specific gravity (urinary specific gravity of hydration), see abstract, paras [0002], [0005], [0029], [0032] and Figure 13). Such dry chemistry/dipstick devices intended for the detection of markers/panels of markers were known to those of ordinary skill in the art. 
Regarding the state of the prior art for the detection of degradation products of palmitoleic acid, generally it appears as those a person of ordinary skill in the art performing such detection would do so with assays/tests not typically considered dry chemistry tests. For example, generally in the prior art, fatty acids and their degradation products are measured/determined using techniques such as mass spectrometry or gas chromatography. As an example in the art, see Achiraman et al., Biochemical Analysis of Female Mice Urine with Reference to Endocrine Function: A Key Tool for Estrus Detection, Zoological Society of Japan, 28, (2011), p. 600-605, Achiraman et al. teaching CD analysis of free fatty acids in urine (page 602, col. 2, para 2, including palmitoleic acid). See also Pleik et al., Fatty Acid Structures and Degradation Analysis in Fingerprint Residues, 27(9), (2016), p. 1565-1574 (abstract only), 
Regarding the level of skill in the art and predictability in the art, it is not readily predictable that a dry chemistry/dipstick type assay would be or could be used to detect fatty acids or their degradation products, rather a person of ordinary skill in the art would rely on other assays/techniques for such detection (e.g., gas chromatography, mass spectrometry, etc.). There are no readily predictable dry chemistry tests applicable for such detection, or that which could be provided in such a panel device system as claimed.
Applicant’s originally filed specification provides no guidance or direction regarding how to make or use such a panel device system as claimed comprising a test for degradation products of palmitoleic acid in urine in addition to the other recited assays/tests, particularly as a single assay device, even more so as a dry chemistry test. Rather see the specification at paras [00039] and [00069] only indicates a test to detect a biomarker for “metabolic function of degradation products of palmitoleic acid in urine”. The breadth of the claims broadly encompass “degradation products of palmitoleic acid: however, there is no mention what said biomarker is or what the degradation products are, no examples of assays or tests for detection such a biomarker/degradation product(s) as claimed, particularly no examples of such a test as part of a panel device system that is a dry chemistry device). The specification provides no guidance as to 
Furthermore, it is noted that "Tossing out the mere germ of an idea does not constitute enabling disclosure... [R]easonable detail must be provided in order to enable members of the public to understand and carry out the invention.'' Genentech, lnc. v. Novo Nordisk Inc., 108 F.3d 1361, 1366, 42 U.S.P.Q.2d 1001, 1005 (Fed. Cir. 1997). Such reasonable detail is lacking in the instant application. The broad limitation of "a panel device comprising a plurality of assay tests" the plurality comprising “a test for measuring degradation products of palmitoleic acid in urine” is not supported by reasonable detail such that members of the public would understand how the newly recited test/target is being detected (what are the degradation products) and what would be encompassed by the “test” such the test could be part of a panel device system as claimed (a singular device (claim 1), that is a dry chemistry test (claims 10 and 11)).
Due to the state of the prior art, which fails to recognize any type of dry chemistry/dipstick assay/test that could be incorporated into a multi-panel assay device system consistent with that as claimed, and the unpredictability of such a test, the breadth of the claims in terms of a system encompassing a “test for measuring degradation products of palmitoleic acid in urine”, the lack of working examples commensurate in scope with the claimed product, and the lack of direction or guidance specific to the full scope as claimed, the specification does not reasonable provide enablement for the panel device system as claimed, comprising the multiple assays/tests including a test for measuring degradation products of palmitoleic acid in urine. There is insufficient information provided in the present disclosure for how to make or use the product commensurate in scope with claims without undue experimentation.

Written Description
Claims 1, 3-7, 10, 11, 13, 47-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163.
The nature of the claimed invention is directed to a panel device system comprising a plurality of assay/tests, including a test for the degradation products of palmitoleic acid in urine. The claims as amended encompass a genus of degradation products of palmitoleic acid and tests which are able to detect/measure said products. The presently encompassed genera of each (of degradation products of palmitoleic acid and tests for the detection/measurement thereof) are not limited, for example in terms of any structural feature. For example there are no specific 
Regarding the actual reduction to practice, the originally filed disclosure provides no specific working examples. Figures 1-3 do present examples of what a report generated by the claimed invention would look like (a report into which the results of a panel can be incorporated). Figure 1 shows an example of a report comprising information specific to oxidative damage, total antioxidant power, and biomarkers A and B, measured to creatinine; Figure 1 does not provide information specific to what markers were measured for oxidative and inflammatory status. Figures 2 and 3 are similar to Figure 1, the reports providing information specific to oxidative status and inflammatory status, however there is no indication what the specific markers measured art. None of the exemplary reports demonstrate the incorporation of a test/assay result specific to the measure of or a test for the degradation products of palmitoleic acid.
Applicant has disclosed no structural or identifiable structural characteristics, either for the degradation products themselves or a biomarker test for their detection that is able to be included into a singular panel device system as claimed (e.g., a test that determines or measures any specific structural feature specific to the degradation products and be included into a multi target panel device system) such that one can readily ascertain possession of the claimed 
In summary, based on the originally filed disclosure, Applicant’s originally disclosure fails to support that Applicant was in possession of the invention, namely a panel device system, as claimed, which panel device includes a test for degradation products of palmitoleic acid, particularly a dry chemistry test for such degradation products.

Response to Arguments
Applicant's arguments filed 10/05/2020 have been fully considered but they are not persuasive for the following reasons.
Regarding the rejection of claims under 35 U.S.C. 103(a) (remarks pages 10-12) Applicant’s indicates amendments to the claims to overcome the previous rejection. The product claim as amended, recites the panel device system comprises “a test for measuring degradation products of palmitoleic acid in urine”. See as indicated above, the rejections are withdrawn in response to the amendment to the claim. 
Similarly, regarding the rejection of claims on the ground of non-statutory double patenting, Applicant (remarks pages 12-15) indicates the amendments to the claims as indicated above. As indicated above, the rejections on the grounds of non-statutory double patenting are withdrawn in response to Applicant’s amendments to the claims. 
See also the new grounds of rejection set forth in detail above in response to the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641